Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Rosenbaum on March 3rd 2021.

The application has been amended as follows: 

In 15 of claim 19 (third to last line) “is loaded” is amended to read --can be loaded--.
In line 3 of claim 21, “the longitudinal axis” is amended to read --a longitudinal axis--.
In line 11 of claim 22 (third to last line) “is loaded” is amended to read --can be loaded--.
In line 1 of claim 23, “claim 19” is amended to read --claim 22--.
In line 1 of claim 24, “claim 19” is amended to read --claim 22--.
In line 2 of claim 32, “the first plurality of” is amended to read --the plurality of first--
In line 2 of claim 33, “the second plurality” is amended to read --the plurality of second--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the medical device as recited in the allowed claims.  For example, Walak et al. disclose the medical device as made of record in the Office action mailed December 10th 2020 but fail to disclose, inter alia, that the device can be loaded to at least 8% strain with a loading plateau of at least 600 MPa and is fully recoverable by unloading to 0% strain with an unloading plateau of at least 300 MPa.  The prior art of record fails to make obvious this missing feature in Walak et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eric Rosen at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771